Exhibit 10.2(d)






HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)







--------------------------------------------------------------------------------



HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)


TABLE OF CONTENTS

Page   ARTICLE I. PURPOSE AND INTENT 1   Section 1.1.      Purpose of Plan
Section 1.2.      Intent and Construction   ARTICLE II. DEFINITIONS 2   Section
2.1.      Definitions Section 2.2.      Rules of Interpretation   ARTICLE III.
PARTICIPATING EMPLOYERS 8   Section 3.1.      Eligibility Section
3.2.      Participation Requirements Section 3.3.      Recordkeeping and
Reporting Section 3.4.      Termination of Participation Section
3.5.      Separate Accounting   ARTICLE IV. ELIGIBILITY AND PARTICIPATION 10  
Section 4.1.      Eligibility Section 4.2.      Participation Section
4.3.      Suspension of Eligibility   ARTICLE V. BENEFITS 10   Section
5.1.      Deferred Compensation Section 5.2.      Deferral Elections Section
5.3.      Matching Amounts Section 5.4.      Discretionary Amounts Section
5.5.      Stock Options   ARTICLE VI. VALUATION OF BENEFITS 15   Section
6.1.      Investment Account Section 6.2.      Company Stock Account Section
6.3.      Discounted Stock Option


i

--------------------------------------------------------------------------------


ARTICLE VII. VESTING OF ACCOUNTS 18   Section 7.1.      Vested Benefit Section
7.2.      Nature of Accounts   ARTICLE VIII. DISTRIBUTION AND EXERCISE OF
OPTIONS 18   Section 8.1.      Distributable Events Section
8.2.      Distribution of Benefits Section 8.3.      Designation of
Beneficiaries Section 8.4.      Death Prior to Full Distribution Section
8.5.      Facility of Payment Section 8.6.      Form of Distribution Section
8.7.      Payment With Respect to Accounts Section 8.8.      Application for
Distribution Section 8.9.      Limitation on Payment Section 8.10.    Tax
Withholding   ARTICLE IX. NONTRANSFERABILITY AND VOTING RIGHTS 25   Section
9.1.      Anti-Alienation of Benefits Section 9.2.      Voting of Company Stock
With Respect to Accounts Section 9.3.      Voting With Respect to Options  
ARTICLE X. ADMINISTRATION OF THE PLAN 26   Section 10.1.    Administrator
Section 10.2.    Authority of Administrator Section 10.3.    Operation of Plan
and Claims Procedures Section 10.4.    Participant’s Address Section
10.5.    Conflict of Interest Section 10.6.    Service of Process Section
10.7.    Errors in Computations   ARTICLE XI. MISCELLANEOUS PROVISIONS 30  
Section 11.1.    No Employment Rights Section 11.2.    Participants Should
Consult Advisors Section 11.3.    Unfunded and Unsecured Section 11.4.    Plan
Provisions Section 11.5.    Severability Section 11.6.    Applicable Law Section
11.7.    Stock Subject to Plan


ii

--------------------------------------------------------------------------------


ARTICLE XII. AMENDMENT OF THE PLAN 31   Section 12.1.    Amendment of the Plan  
Section 12.2.    Procedure for Amendment     ARTICLE XIII. TERMINATION OF PLAN
32   Section 13.1.    Termination of the Plan   Section 13.2.    Procedure for
Amendment to Terminate the Plan 33   EXHIBIT A — HECLA MINING COMPANY KEY
EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPANTS A-1   EXHIBIT B — HECLA MINING
COMPANY KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPATING EMPLOYERS B-1





iii

--------------------------------------------------------------------------------



HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)



ARTICLE I


PURPOSE AND INTENT

         Section 1.1    Purpose of Plan. On ____________, HECLA MINING COMPANY,
a taxable corporation organized under the laws of the State of Delaware,
established a deferred compensation plan, the HECLA MINING COMPANY KEY EMPLOYEE
DEFERRED COMPENSATION PLAN, effective as of July 18, 2002, subject to the
approval of the plan by the stockholders of Hecla Mining Company, which approval
occurred on ____________. The purpose of the plan was to assist Hecla Mining
Company in attracting and retaining high-ranking executive officers and key
high-ranking management personnel, encouraging their long term commitment to the
success of Hecla Mining Company and providing an opportunity for them to
participate in the increase in the value of Hecla Mining Company. Pursuant to
the authority and power of Hecla Mining Company reserved to it in Section 14.1
of the plan instrument, Hecla Mining Company has determined to amend the plan,
in the form of a restatement of the plan instrument, effective January 1, 2005,
to maintain accounts to which amounts of compensation were deferred and credited
and the right to which was earned and vested (as defined in paragraph (a)(2) of
Section 1.409A-6 of the Proposed Treasury Regulations or the corresponding
provision in future guidance issued by the Department of the Treasury) as of
December 31, 2004, to permit no additional amounts to be credited to those
accounts, other than to adjust such accounts based upon earnings and losses and
to require those amounts which are earned and vested as of December 31, 2004,
and any earnings thereon to be governed by the terms and conditions of the plan
instrument in effect as of December 31, 2004.

        Section 1.2.   Intent and Construction. This written instrument is
intended to be an unfunded and unsecured plan maintained by Hecla Mining Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. The instrument is further
intended to be construed and administered in conformance with the applicable
requirements of section 409A of the Internal Revenue Code, the guidance issued
by the Department of the Treasury with respect to the application of section
409A, the Employee Retirement Income Security Act of 1974, as amended, and to be
maintained by Hecla Mining Company pursuant to this written instrument for the
purpose of providing deferred compensation for the Participant. This instrument
shall be administered and construed in a manner consistent with said intent and
according to the laws of the State of Delaware to the extent that such laws are
not preempted by the laws of the United States of America.




1

--------------------------------------------------------------------------------



ARTICLE II


DEFINITIONS

        Section 2.1    Definitions. When used in this document with initial
capital letters, the terms defined in this Section 2.1 shall have the meanings
respectively ascribed to them unless a different meaning is plainly required by
the context.

  (a)   Account or Accounts. “Account” or “Accounts” means the separate
bookkeeping account or accounts established and maintained for a Participant
representing separate unfunded and unsecured general obligations of the Company
with respect to a Participant under the Plan and to which amounts shall be
credited pursuant to the Plan. The Account or Accounts of a Participant shall
consist of the Company Stock Account and the Investment Account.


  (b)   Beneficiary. “Beneficiary” means the person, persons or trust designated
by a Participant to receive any benefits which may become payable under the Plan
by reason of the death of the Participant.


  (c)   Board of Directors. “Board of Directors” means the Board of Directors of
Hecla Mining Company.


  (d)   Business Day. “Business Day” means a day on which the New York Stock
Exchange is open for trading.


  (e)   Change in Control. “Change in Control” means, for purposes of the
interpretation of this Plan in conformance with section 409A of the Code and the
applicable guidance issued by the Department of the Treasury with respect to the
application of section 409A, with respect to a Plan Participant, a Change in
Control event must relate to: (i) the corporation for which the Participant is
performing services at the time of the Change in Control event, (ii) the
corporation that is liable for the payment of the deferred compensation (or all
corporations liable for the payment if more than one corporation is liable), or
(iii) a corporation that is a majority shareholder of a corporation identified
in part (i) or part (ii) above, or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in part (i) or part (ii) above. For
purposes of this provision, a majority shareholder is a shareholder owning more
than fifty percent (50%) of the total fair market value and total voting power
of such corporation. Also, for purposes of this provision, section 318(a) of the
Code applies to determine stock ownership. Additionally, for purposes of this
provision and in conformance with section 409A and the applicable guidance
issued by the Department of the Treasury with respect to the application of
section 409A, a change in the ownership of a corporation or a change in the
effective control of a corporation is determined in accordance with the
provisions described below in this definition.



2

--------------------------------------------------------------------------------


    (i)   A change in the ownership of a corporation shall occur on the date
that any one person, or more than one person acting as a group, in one
transaction or a series of transactions, directly or indirectly, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the corporation. However, if
any one person or more than one person acting as a group, is considered to own
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the corporation, the acquisition of additional stock by
the same person or persons shall not be considered to cause a change in the
ownership of the corporation (or to cause a change in the effective control of
the corporation). An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction, in one
transaction or a series of transactions, directly or indirectly, in which the
corporation acquires its stock in exchange for property shall be treated as an
acquisition of stock for purposes of this provision.


    (ii)   For purposes of paragraph (i) above, persons will not be considered
to be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.


    (iii)   A change in the effective control of a corporation shall occur on
the date that either:


      (A)   any one person, or more than one person acting as a group, in one
transaction or a series of transactions, directly or indirectly, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the corporation; or


      (B)   a majority of members of the board of directors of the corporation
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
of the corporation prior to the date of the appointment or election, provided
that for purposes of this subparagraph (B) the term “corporation” shall be
determined in accordance with the requirements of section 409A of the Code and
the applicable guidance issued by the Department of the Treasury with respect to
the application of section.



3

--------------------------------------------------------------------------------


    (iv)   A change in the ownership of a substantial portion of the assets of a
corporation shall occur on the date that any one person, or more than one person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.


    (v)   The provisions of this subsection (e) regarding the definition of the
term “Change in Control,” shall be determined and administered in accordance
with section 409A and the applicable guidance issued by the Department of the
Treasury with respect to the application of section 409A.


  (f)   Code. “Code” means the Internal Revenue Code of 1986, any amendments
thereto, and any regulations or rulings issued thereunder.


  (g)   Common Stock. “Common Stock” means the common stock, par value $0.25 per
share, of Hecla Mining Company as such stock may be classified, reclassified,
converted or exchanged by reorganization, merger or otherwise.


  (h)   Company. “Company” means the Hecla Mining Company, a Delaware
corporation.


  (i)   Company Stock Account. “Company Stock Account” means the Account
established and maintained as a record for a Participant with respect to which
amounts of Eligible Compensation and Performance-Based Compensation may be
credited pursuant to Section 5.1 and 5.2, any matching amounts may be credited
pursuant to Section 5.3, any discretionary amounts may be credited pursuant to
Section 5.4, and any value of the exercise proceeds determined upon the exercise
of any discounted stock options pursuant to Section 5.5, which shall be
denominated in units and measured by the value of Company Common Stock; the
Account shall be maintained for bookkeeping purposes only.


  (j)   Compensation Committee. “Compensation Committee” means the Compensation
Committee of the Board of Directors or such other committee of directors as may
be designated by the Board of Directors to administer the Plan. The committee
administering the Plan shall be composed solely of two or more non-employee
directors, as defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended. Notwithstanding anything to the contrary contained herein, the Board
of Directors may, at any time and from time to time, without any further action
of the Compensation Committee, exercise the powers and duties of the
Compensation Committee under the Plan.



4

--------------------------------------------------------------------------------


  (k)   Deferral Election Form. “Deferral Election Form” means the form approved
by the Compensation Committee from time to time for use by a Participant to
elect to defer compensation under the Plan.


  (l)   Disability. “Disability” means, with respect to a Participant, the
Participant is: (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company; or (iii) determined to be totally disabled by the Social Security
Administration.


  (m)   Discretionary Amount. “Discretionary Amount” means an amount denominated
in units that are measured by the value of Company Common Stock credited to the
Account of a Participant pursuant to the Plan.


  (n)   Distributable Event. “Distributable Event” means an event identified as
such in Section 8.1 of the Plan.


  (o)   Eligible Compensation. “Eligible Compensation” means, with respect to a
Participant, remuneration for services performed during a taxable year as
defined herein and as determined for purposes of the interpretation of the Plan:


    (i)   except as provided herein and in the succeeding paragraphs of this
subsection, Eligible Compensation means wages within the meaning of section
3401(a) of the Code (for purposes of income tax withholding) but determined
without regard to any rules that limit the remuneration included in wages based
on the nature or location of the employment or the services performed or the
limitations imposed on tax-qualified plans described in section 401(a) of the
Code, and shall include any elective deferral as defined in section 402(g)(3) of
the Code and any amount which is contributed or deferred by a Participating
Employer at the election of the Participant by reason of section 125 of the
Code, section 134(f) of the Code, section 403(b) of the Code, or section 457 of
the Code;



5

--------------------------------------------------------------------------------


    (ii)   Eligible Compensation shall be further determined in accordance with
the following rules and requirements:


      (A)   Eligible Compensation shall be determined by including bonuses
(other than vacation bonuses), sick pay and short-term disability benefits;


      (B)   Eligible Compensation shall not include: any remuneration not paid
in cash; the value of life insurance coverage included in the Participant’s
wages under section 79 of the Code; any car allowance or moving expense or
mileage reimbursement; severance pay; amounts deferred under any plan of
deferred compensation except this Plan; any benefit under any qualified or
nonqualified stock option or stock purchase plan or deferred compensation plan;
expatriate premiums; amounts realized upon the exercise of a nonqualified stock
option, the lapse of restrictions applicable to restricted stock, or any
disposition of stock acquired under a qualified or incentive stock option; or
any compensation in the form of Performance-Based Compensation.


  (p)   ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, any amendments thereto, and any regulations or rulings issued thereunder.


  (q)   Investment Account. “Investment Account” means the Account established
and maintained for a Participant as a record of any deferred amounts that may be
credited to the account of the Participant pursuant to the Plan and measured in
dollars pursuant to the provisions of the Plan. The Account shall be maintained
for bookkeeping purposes only.


  (r)   Participant. “Participant” means an individual who has satisfied the
eligibility and participation requirements of Article III of the Plan and is
determined to be a Participant pursuant to and in accordance with Article III of
the Plan, which individual shall be identified as a Participant on Exhibit A
attached hereto and made a part hereof by reference.


  (s)   Participating Employer. “Participating Employer” means an employer that
has satisfied the eligibility and participation requirements of Article II of
the Plan and is determined to be a Participating Employer pursuant to and in
accordance with Article II of the Plan, which Participating Employer shall be
identified as a Participating Employer on Exhibit B attached hereto and made a
part hereof by reference.


  (t)   Performance-Based Compensation. “Performance-Based Compensation” means
compensation where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months in which the Participant performs services. Organizational or
individual performance criteria are considered preestablished if established in
writing by not later than ninety (90) days after the commencement of the period
of service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established
(Performance-Based Compensation may include payments based on performance
criteria that are not approved by the Compensation Committee of the Board of
Directors or by stockholders of the Company).



6

--------------------------------------------------------------------------------


  (u)   Plan. “Plan” means the “HECLA MINING COMPANY KEY EMPLOYEE DEFERRED
COMPENSATION PLAN,” as amended and restated effective as of January 1, 2005, and
as approved and adopted by the Board of Directors and the stockholders of the
Company, which is unfunded and maintained by Hecla Mining Company and certain of
its affiliated companies primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
Hecla Mining Company or another Participating Employer.


  (v)   Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship of the Participant or Beneficiary resulting from an illness
or accident of the Participant or Beneficiary, the spouse of the Participant or
Beneficiary, or of a dependent (as defined in section 152(a) of the Code) of a
Participant or Beneficiary; loss of the Participant’s or Beneficiary’s property
due to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
Beneficiary; whether a Participant or Beneficiary is faced with an Unforeseeable
Emergency permitting a distribution under the Plan shall be determined based on
the relevant facts and circumstances of each case, but, in any case, a
distribution shall not be allowed to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets to the extent the liquidation of such
assets would not cause a severe financial hardship or by cessation of deferrals
under the Plan. The amount of a distribution on account of an Unforeseeable
Emergency shall be limited to the amount reasonably necessary to satisfy the
emergency need, plus amounts necessary to pay any federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution.


  (y)   Vested. “Vested” means, for purposes of determining the benefit that may
be payable to or on behalf of a Participant under the Plan, an interest in the
benefit described under the Plan which may be payable to or on behalf of the
Participant in accordance with and subject to the terms of the Plan.



7

--------------------------------------------------------------------------------


        Section 2.2.   Rules of Interpretation. An individual shall be
considered to have attained a given age on the individual's birthday for that
age (and not on the day before). The birthday of any individual born on a
February 29 shall be deemed to be February 28 in any year that is not a leap
year. Notwithstanding any other provision of this Plan or any election or
designation made under the Plan, any individual who feloniously and
intentionally kills the Participant or Beneficiary shall be deemed for all
purposes of this Plan and all elections and designations made under this Plan to
have died before the Participant or Beneficiary. A final judgment of conviction
of felonious and intentional killing is conclusive for the purposes of this
Section 2.2. In the absence of a conviction of felonious and intentional
killing, Company shall determine whether the killing was felonious and
intentional for the purposes of this Section 2.2. Whenever appropriate, words
used herein in the singular may be read in the plural, or words used herein in
the plural may be read in the singular; the masculine may include the feminine
and the feminine may include the masculine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to this entire Plan and not to any particular paragraph or section of this Plan
unless the context clearly indicates to the contrary. The titles given to the
various sections of this Plan are inserted for convenience of reference only and
are not part of this Plan, and they shall not be considered in determining the
purpose, meaning or intent of any provision hereof. Any reference in this Plan
to a statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation. This document
shall, except to the extent that federal law is controlling, be construed and
enforced in accordance with the laws of the State of Delaware.



ARTICLE III


PARTICIPATING EMPLOYERS

Section 3.1.    Eligibility. To be eligible to adopt and participate in the
Plan, an employer must be a member of a controlled group of corporations as
determined in accordance with section 1563(a)(1), (2) and (3) of the Code for
purposes of determining a controlled group of corporations under section 414(b)
of the Code, except however that the language “at least fifty percent” is used
instead of “at least eighty percent” in each place it appears in section
1563(a)(1), (2) and (3) of the Code, and in applying section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses (whether
or not incorporated) that are under common control for purposes of section
414(c) of the Code, the language “at least fifty percent” is used instead of “at
least eighty percent” in each place it appears in section 1.414(c)-2. For
purposes of this provision, the term “member of a controlled group” means two or
more corporations connected through stock ownership described in section
1563(a)(1), (2), or (3), whether or not such corporations are “component members
of a controlled group” within the meaning of section 1563(b) of the Code.

        Section 3.2.   Participation Requirements. The Company, the sponsor of
the Plan, and any other affiliated company that is or becomes eligible to adopt
the Plan and become a Participating Employer pursuant to Section 3.1 of the Plan
may adopt the Plan and become a Participating Employer in the Plan provided that
such affiliated company declares in writing to be subject to the terms and
conditions of the Plan, files such declaration with the Compensation Committee,
and the participation is accepted and approved in writing by the Compensation
Committee. The date on which such eligible company may become a Participating
Employer in the Plan shall be the date determined by the Compensation Committee.


8

--------------------------------------------------------------------------------


Each Participating Employer shall be obligated for its allocable portion of the
benefit provided under the Plan with respect to any employee of the
Participating Employer who is a Participant in the Plan and eligible to receive
a benefit under the terms of the Plan. The benefit obligations of a
Participating Employer are not secured in any way. The obligations of a
Participating Employer constitute no more than an unfunded and unsecured promise
by the Participating Employer of payment and performance. A Participating
Employer shall be responsible for, and shall have the obligation of, its
allocable share of costs and expenses incurred with respect to the operation and
administration of the Plan, and shall be responsible for, and have the
obligation of, any benefits payable under the Plan with respect to any employees
of such Participating Employer who are Participants in the Plan and eligible to
receive benefits under the terms of the Plan.

        Section 3.3.   Recordkeeping and Reporting. Each Participating Employer
shall maintain records sufficient to determine the benefits (and the
compensation sources of such benefits) which may become payable to or with
respect to any employee of such Participating Employer who is a Participant in
the Plan and to provide such Participants any reports which may be required
under the terms of the Plan or by law.

        Section 3.4.   Termination of Participation. A Participating Employer,
other than the Company, may withdraw from participation in the Plan at any time
by providing the Company with thirty (30) days advance written notice of such
withdrawal from participation and the effective date of the withdrawal of the
Participating Employer, which thirty (30) day notice period may be waived by the
Company. In addition, the Company may terminate the participation of a
Participating Employer in the Plan by providing such Participating Employer with
thirty (30) days advance written notice, which thirty (30) day notice period may
be waived by the Participating Employer. A Participating Employer which
terminates its participation in the Plan shall remain obligated under the Plan
with respect to benefits payable with respect to employees of the Participating
Employer participating in the Plan unless otherwise expressly agreed by the
Company with the Company fully assuming such obligations.

        Section 3.5.   Separate Accounting. The Company shall establish and
maintain separate Accounts for each of the Participating Employers and their
respective Participants. Such separate accounting is intended to comply with
section 404(a)(5) of the Code and section 1.404(a)-12 of the Treasury
Regulations (which provide that an employer can deduct the amounts contributed
to a nonqualified plan in the taxable year in which an amount attributable to
the contribution is includable in the gross income of employees participating in
the plan, but, in the case of a plan in which more than one employee
participates only if separate accounts are maintained for each employee).


9

--------------------------------------------------------------------------------



ARTICLE IV


ELIGIBILITY AND PARTICIPATION

        Section 4.1.   Eligibility. Eligibility to participate in the Plan shall
be limited and selective; only a select group of high-ranking executive officers
and key high-ranking management personnel of a Participating Employer shall be
eligible to participate in the Plan. Eligibility shall be determined by the
Compensation Committee acting on behalf of the Board of Directors of the
Company, and such determination shall be final, conclusive and binding upon all
parties in interest.

        Section 4.2.   Participation. A high-ranking executive officer or a key
high-ranking management person determined to be eligible to participate in the
Plan by the Compensation Committee pursuant to Section 4.1 of the Plan shall
become a Participant in the Plan as of the date on which the Compensation
Committee determines such eligible individual to be a Participant in the Plan.
If the Compensation Committee determines that a high-ranking executive officer
or a key high-ranking management person is eligible to become a Participant in
the Plan, the Compensation Committee shall inform that individual in writing of
the determination of eligibility and participation and the date on which the
individual shall become a Participant in the Plan. Once an individual becomes a
Participant in the Plan, the individual shall remain a Participant until the
benefits which may be payable to the individual under the Plan have been
distributed to or on behalf of the individual.

        Section 4.3.   Suspension of Eligibility. Notwithstanding any provision
apparently to the contrary in the Plan document or in any written
communications, summary, resolution or document or oral communication, in the
event the Compensation Committee determines that a Participant will no longer be
eligible to actively participate in the Plan, then, subject to the rules and
requirements of section 409A of the Code and applicable guidance issued by the
Department of the Treasury, the compensation deferral elections made by that
individual in accordance with the provisions of the Plan will be terminated and
no additional amounts shall be deferred and credited to an Account of that
individual under the Plan until such time as the individual is again determined
to be eligible to participate in the Plan by the Compensation Committee and
makes a new election under the provisions of the Plan; except, however, that the
amounts or units credited to the Accounts of such individual shall continue to
be adjusted by the other provisions of the Plan until fully distributed.


ARTICLE V


BENEFITS

        Section 5.1.   Deferred Compensation. Subject to the conditions and
restrictions imposed under the Plan, a Participant may elect to defer receipt of
Eligible Compensation and Performance-Based Compensation. Compensation may only
be deferred to the extent that the Participant is or may be entitled to receive
such compensation. For each calendar year a Participant may elect to defer up to
one hundred percent (100%) of any Performance-Based Compensation payable
pursuant to a bonus or incentive plan, and up to one hundred percent (100%) of
Eligible Compensation. Upon such deferral, the Participant will have no further
right to such deferred compensation other than as provided under the Plan.
Unless an allocation is made to another Account under the terms of the Plan, any
Eligible Compensation and Performance-Based Compensation deferred under the Plan
by a Participant shall be credited to the account of the Participant and
allocated to the Investment Account or the Company Stock Account of the
Participant pursuant to the direction of the Participant.


10

--------------------------------------------------------------------------------


        Section 5.2.   Deferral Elections. Compensation for services performed
by a Participant during a calendar year may be deferred at the election of the
Participant and credited to the Investment Account or the Company Stock Account
of the Participant only if the election is made pursuant to the rules and
requirements of this Section 5.2.

  (a)   The General Rule. Except as otherwise provided in this Section 5.2,
Eligible Compensation for services performed by a Participant during a calendar
year may be deferred at the election of the Participant only if the election to
defer such Eligible Compensation is made and becomes irrevocable not later than
the last day of the calendar year immediately preceding the calendar year during
which services are to be performed. A deferral election shall remain in effect
until terminated or modified by the Participant as of the last day of the
calendar year immediately preceding the calendar year during which services are
to be performed for which such modification or termination of an election is to
apply.


  (b)   Performance-Based Compensation. In the case of Performance-Based
Compensation based upon a performance period of at least twelve (12) months,
provided that the Participant performs services continuously from a date no
later than the date upon which the performance criteria are established through
a date no earlier than the date upon which the Participant makes an initial
deferral election, an initial deferral election may be made with respect to the
Performance-Based Compensation no later than the date that is six (6) months
before the end of the performance period, provided that in no event may an
election to defer Performance-Based Compensation be made after such compensation
has become both substantially certain to be paid and readily ascertainable. For
purposes of this provision, the performance criteria shall be established in
writing no later than ninety (90) days after the commencement of the performance
period.


  (c)   First Year of Eligibility. In the case of the first year in which a
Participant becomes eligible to participate in the Plan, the Participant may
make an initial deferral election within thirty (30) days after the date the
Participant becomes eligible to participate in the Plan (as defined in section
1.409A-1(c) of the Proposed Treasury Regulations or the corresponding provision
in subsequent guidance issued by the Department of the Treasury to include any
other plan that would be considered together with this Plan as the same plan),
with respect to Eligible Compensation paid for services to be performed
subsequent to the election. For Eligible Compensation or Performance-Based
Compensation that is earned based upon a specified performance period, where a
deferral election is made in the first year of eligibility but after the
beginning of the service period for which such compensation is earned, unless
the election period for Performance-Based Compensation described in subsection
(b) of this Section 5.2 otherwise applies as permitted under section 409A of the
Code and guidance issued by the Department of the Treasury with respect to the
application of section 409A, the election will be deemed to apply to
compensation paid for services performed subsequent to the election provided
that the election applies to the portion of the compensation equal to the total
amount of the compensation for the service period multiplied by the ratio of the
number of days remaining in the performance period after the election over the
total number of days in the performance period.



11

--------------------------------------------------------------------------------


        Section 5.3.   Matching Amounts. Subject to the limitations imposed
under the Plan, if a Participant elects to defer Eligible Compensation or
Performance-Based Compensation for a calendar year and to have all or a portion
of such deferred compensation credited to the Company Stock Account of the
Participant for that calendar year, the Compensation Committee shall credit the
Company Stock Account of the Participant with a matching amount equal to ten
percent (10%), unless another percentage is determined to apply by the
Compensation Committee for the calendar year, of the sum of the Eligible
Compensation and the Performance-Based Compensation deferred by the Participant
for that calendar year and credited to the Company Stock Account for that
calendar year. The matching amount shall be denominated in units and measured by
the value of the Company Common Stock, and the Company Stock Account of the
Participant shall be credited with that number of units (including fractions
thereof) equal to the number of shares (including fractions thereof) of Company
Common Stock that could have been purchased with the dollar amount of such
matching units as of the last Business Day of the calendar quarter with respect
to which amounts deferred would have been credited to the Account of the
Participant, based on the average of the closing prices as reported on the New
York Stock Exchange for each day during that quarter. The liability of a benefit
payable under the Plan with respect to the whole units credited to the Company
Stock Account shall be satisfied only in shares of Company Common Stock and
partial units shall be satisfied in cash.

        Section 5.4.   Discretionary Amounts. Irrespective of any Eligible
Compensation or Performance-Based Compensation that may be deferred by a
Participant for a calendar year or any matching amounts that may be credited to
the Company Stock Account of a Participant for the calendar year, the
Compensation Committee may at any time and from time to time, in its sole and
absolute discretion, determine to credit the Company Stock Account of a
Participant with an amount determined by the Compensation Committee in its sole
and absolute discretion, which amount shall be denominated in units and measured
by the value of Company Common Stock. The credit of such a discretionary amount
to the Company Stock Account of a Participant shall be authorized pursuant to
and in accordance with the requirements of the Delaware General Corporation Law
and Rule 16b-3 under Section 16 of the Securities Exchange Act of 1934 for such
purpose or purposes as the Compensation Committee may deem appropriate. The
discretion of the Compensation Committee as to whether a discretionary amount
may be credited to the Company Stock Account of a Participant and, if so, the
amount to be credited, shall be separately exercised with respect to each
Participant. An amount may, therefore, differ from Participant to Participant
both as to the amount and as to the percentage of compensation. When a Company
Stock Account of a Participant is to be credited with a discretionary amount, it
shall be credited with that number of units (including fractions thereof) equal
to the number of shares (including fractions thereof) of Company Common Stock
that could have been purchased with the dollar amount of the discretionary
amount as of such date or dates as determined by the Compensation Committee,
based upon the closing price on such date or dates as reported on the New York
Stock Exchange for such date or dates. The liability of a benefit payable under
the Plan with respect to the whole units credited to the Company Stock Account
shall be satisfied only in shares of Company Common Stock and partial units
shall be satisfied in cash.


12

--------------------------------------------------------------------------------


        Section 5.5.   Stock Options. The Compensation Committee may at any time
and from time to time, in its sole and absolute discretion, determine to grant a
discounted stock option with respect to Company Common Stock under this Plan. If
a stock option is granted under the Plan, an election made by a Participant with
respect to the time of payment upon the exercise of the stock option granted
under the Plan must be made not later than the last day of the calendar year
immediately preceding the calendar year during which such grant of a discounted
stock option is made. If no election is made, a lump sum payment shall be made
as of the last business day of the first month following the month in which such
discounted stock option is first eligible to be exercised by the Participant or
is deemed to be exercised pursuant to subsection (c) of this Section 5.5, and
there is no longer a substantial risk of forfeiture, subject to applicable
securities laws. The grant of a discounted stock option, the exercise of the
stock option and an election to defer the compensation related to the exercise
of the stock option are governed by this Section 5.5 and Section 6.3. The grant
of any discounted option shall be subject to the availability of sufficient
shares of Company Common Stock authorized for issuance under the Plan.

  (a)   In the event the Compensation Committee determines to grant a discounted
stock option under the Plan, the stock option granted pursuant to this Section
5.5 shall be evidenced by a written agreement which shall be approved in advance
by the Compensation Committee and which shall be incorporated herein and made a
part of this Plan, and which shall state, with respect to such determination:


    (i)   the terms and conditions of the stock option, including, without
limitation, the terms and conditions regarding the manner in which the stock
option may be exercised and accounted for under the Plan; and


    (ii)   whether any limitations or restrictions may apply with respect to the
timing of the vesting and exercise of the stock option.


  (b)   Unless the Compensation Committee otherwise objects in writing, the
discount to be applied shall be elected by the Participant; provided, however,
that the discount shall be at least ten percent (10%) to the extent the stock
price is equal to or below ten dollars ($10.00) and one dollar ($1.00) if the
stock price is above ten dollars ($10.00) but the discount shall not exceed
fifty percent (50%) of the stock price.



13

--------------------------------------------------------------------------------


  (c)   A stock option granted pursuant to this provision shall be deemed to be
exercised as of the close of the ten (10) day window period described in Section
6.3 of the Plan after a distributable event as determined under Section 8.1 of
the Plan unless determined to be exercised as of an earlier date pursuant to the
terms of the written agreement, and no provision in the Plan shall be deemed to
alter the terms and conditions of an option granted under this Plan.


  (d)   Upon the exercise of a stock option, the value of the exercise proceeds,
if any, shall be credited to the Company Stock Account as of the date on which
occurs the exercise of the stock option and no shares of Company Common Stock
shall actually be delivered to the Participant at that time.


  (e)   As of the exercise date of a stock option granted under this Section
5.5, the value of the difference between the following amounts (but not less
than zero) shall be credited to the Company Stock Account of the Participant in
the form of stock units and measured by the value of the Company Common Stock:


    (i)   the number of shares of Company Common Stock that would be obtained by
the exercise of the stock option; and


    (ii)   the number of shares of Company Common Stock or cash required to pay
both the exercise price of the stock option, and any required foreign, federal,
state, or local tax withholding.


  (f)   In the event of any change in the outstanding shares of Company Common
Stock by reason of any stock split, reverse stock split, or stock dividend in
the form of a split, the Company shall adjust the number of stock units credited
to the Company Stock Account of the Participant attributable to the value of
stock units credited to the Company Stock Account pursuant to this Section 5.5
so that the number equals the number of stock units credited to the Company
Stock Account prior to the event, multiplied by a fraction, the denominator of
which is the number of stock units credited to the Company Stock Account prior
to the event, and the numerator of which is the number of shares of Company
Common Stock the Participant would have had after the event if the Participant
had shares of Company Common Stock immediately prior to the event equal in
number to the number of stock units credited to the Company Stock Account of the
Participant immediately prior to the event.


  (g)   In the event of any dividend (other than a stock dividend in the form of
a split), recapitalization, merger, consolidation, spin-off, reorganization,
combination or exchange of shares or other similar corporate change, then, if
the Board of Directors of the Company shall determine, in its sole and absolute
discretion, that such change equitably requires an adjustment in the number of
stock units then credited to the Company Stock Account of the Participant
attributable to the value of stock units credited to the Company Stock Account
pursuant to this Section 5.5, such adjustment shall be made by the Board of
Directors and such determination and adjustment shall be conclusive and binding
for all purposes of the Plan with respect to all interested parties.



14

--------------------------------------------------------------------------------


  (h)   The number of stock units credited to the Company Stock Account of a
Participant shall be automatically increased as of each dividend payment date of
Company Common Stock in an amount equal to the number of shares of Company
Common Stock that could be purchased on such dividend payment date with the cash
dividends that would be paid on a number of shares of Company Common Stock equal
to the number of stock units credited to the Company Stock Account of the
Participant on the record date for such dividend.


  (i)   The value of the stock units credited to the Company Stock Account of a
Participant pursuant to this Section 5.5 shall be distributed in accordance with
Section 8.1, and the liability of a benefit payable under the Plan with respect
to the value of the whole units shall be satisfied only in shares of Company
Common Stock and partial units shall be satisfied in cash.


  (j)   A stock option granted pursuant to this Section 5.5 shall be subject to
such limitations and restrictions as may be determined to be necessary and
appropriate to comply with any applicable federal and state securities rules and
regulations; specifically, with respect to each stock option granted under this
provision: (i) each stock option shall not be transferable, and the Participant
shall have no right to sell, assign, or pledge (as collateral for a loan, or as
security for the performance of an obligation, or for any other purpose) his or
her interest in such option to any person; and (ii) each stock option shall not
be exercisable until the later of: (A) six (6) months after the grant date, or
(B) the first day of the calendar year following the calendar year in which
occurs the grant date. Stock issued upon the exercise of an option may only be
sold pursuant to an effective registration statement or an exemption from such
registration, to be determined by counsel to the Company, and certificates
representing shares of stock shall be appropriately legended.




ARTICLE VI


VALUATION OF BENEFITS

        Section 6.1.   Investment Account. In accordance with the terms and
conditions of the Plan, for the purpose of providing the basis on which earnings
and losses may be attributed or credited to the Investment Account of a
Participant under the Plan, the value of Eligible Compensation and
Performance-Based Compensation deferred by a Participant under the Plan and
credited to the Investment Account of the Participant shall be determined as
provided in this Section 6.1.


15

--------------------------------------------------------------------------------


  (a)   As of the close of the last day of each calendar month, an additional
amount shall be credited to the Investment Account of the Participant equal to
the product of: (i) the average daily balance of the Investment Account for the
month, multiplied by (ii) the annual prime rate for corporate borrowers quoted
at the beginning of the quarter by the Wall Street Journal (or such other
comparable interest rate as the Compensation Committee may designate from time
to time).


  (b)   Benefits attributable to the value of the Investment Account at the time
of a Distributable Event under Section 8.1 of the Plan shall be measured in
dollars and delivered to the Participant in cash.


  (c)   A Participant may elect, pursuant to the conditions and limitations of
Section 6.2 or Section 6.3, whichever may apply based upon the election made, to
allocate an amount allocated to the Investment Account of the Participant to
either: (i) the Company Stock Account and have such amount denominated in stock
units and measured by the value of Company Common Stock, or (ii) the opportunity
to have the amount measured by the value of the exercise proceeds determined by
the exercise of a discounted stock option granted pursuant to the provisions of
Section 5.5; an election to have an amount allocated to either the Company Stock
Account or the opportunity to have the amount measured by the value of the
exercise proceeds determined by the exercise of a discounted stock option may be
made once for each fiscal quarter of the fiscal year of the Company and if such
an election is made, it must be made within a ten (10) day period following the
public release of the Company’s financial results for that fiscal quarter for
which an election is made, and once made, such an election shall be irrevocable.


  (d)   Any election made pursuant to this Section 6.1 must be made in the form
and manner prescribed by the Compensation Committee and to the extent an amount
credited to the Investment Account is allocated pursuant to subsection (c) of
this Section 6.1, such allocated amount shall not be credited with interest
under subsection (a).


        Section 6.2.   Company Stock Account. The value of Eligible Compensation
and Performance-Based Compensation deferred by a Participant under the Plan,
matching amounts and discretionary amounts credited to the Company Stock Account
and stock units allocated to the Company Stock Account of a Participant under
the Plan shall be measured by the value of Company Common Stock. Compensation
for services performed by a Participant during a calendar year deferred at the
election of the Participant and credited to the Company Stock Account pursuant
to section 5.2, matching amounts credited to the Company Stock Account pursuant
to Section 5.3, and discretionary amounts credited to the Company Stock Account
pursuant to Section 5.4, shall be denominated in units and measured by the value
of Company Common Stock and credited to the Company Stock Account as of the
close of the last Business Day of each calendar quarter based upon the number of
shares (including fractions thereof) of Company Common Stock that could have
been purchased with the dollar amount of such amounts or units as of the last
Business Day of the calendar quarter with respect to which such amounts or units
would have been credited to the Account of the Participant, based on the average
of the closing prices as reported on the New York Stock Exchange for each day
during that quarter. If an amount credited to the Investment Account is
allocated to the Company Stock Account, at the election of the Participant
pursuant to Section 6.1, the amount credited to the Company Stock Account shall
be denominated in units and measured by the value of Company Common Stock and
credited to the Company Stock Account based upon the number of shares (including
fractions thereof) of Company Common Stock that could have been purchased with
the dollar amount allocated to the Company Stock Account, determined as of the
last Business Day within a ten (10) day period following the public release of
the Company’s financial results for the fiscal quarter of the Company’s fiscal
year for which the credit or allocation is made at the stock price per share
based upon the closing price as reported on the New York Stock Exchange for such
date.


16

--------------------------------------------------------------------------------


For purposes of the interpretation and operation of the Plan, “fair market
value” shall mean, as of any given date, the mean between the highest and lowest
reported sales prices of the Common Stock on the New York Stock Exchange
Composite Tape, or if not listed on such exchange, on any other national
securities exchange on which the Company Common Stock is listed or on the NASDAQ
Stock Market. If there is no regular public trading market for such Company
Common Stock, the “fair market value” of the Company Common Stock shall be
determined in good faith by the Compensation Committee of the Board of Directors
of the Company in a manner consistent with guidance issued by the Department of
Treasury and the Securities and Exchange Commission. Each unit credited to the
Company Stock Account shall be measured by the value of one share of Company
Common Stock and treated as though invested in such a share of Company Common
Stock. The liability for the benefit payable with respect to the units credited
to the Company Stock Account shall be satisfied only in shares of Company Common
Stock.

  (a)   In the event of any change in the outstanding shares of Company Common
Stock by reason of any stock split, reverse stock split, or stock dividend in
the form of a split, the Company shall adjust the number of stock units
allocated to the Company Stock Account of the Participant attributable to the
value of stock units credited to the Company Stock Account pursuant to this
Section 6.3 so that the number equals the number of stock units credited to the
Company Stock Account prior to the event, multiplied by a fraction, the
denominator of which is the number of stock units credited to the Company Stock
Account prior to the event, and the numerator of which is the number of shares
of Company Common Stock the Participant would have had after the event if the
Participant had shares of Company Common Stock immediately prior to the event
equal in number to the number of stock units credited to the Company Stock
Account of the Participant immediately prior to the event. In the event of any
dividend (other than a stock dividend in the form of a split), recapitalization,
merger, consolidation, spin-off, reorganization, combination or exchange of
shares or other similar corporate change, then if the Board of Directors of the
Company shall determine, in its sole and absolute discretion, that such change
equitably requires an adjustment in the number of stock units then credited to
the Company Stock Account of the Participant, such adjustment shall be made by
the Board of Directors and such determination and adjustment shall be conclusive
and binding for all purposes of the Plan with respect to the interested parties.


  (b)   The number of stock units credited to the Company Stock Account of a
Participant shall be automatically increased as of each dividend payment date of
Company Common Stock in an amount equal to the number of shares of Company
Common Stock that could be purchased on such dividend payment date with the cash
dividends that would be paid on a number of shares of Company Common Stock equal
to the number of stock units credited to the Company Stock Account of the
Participant on the record date for such dividend. The number of units credited
to a Company Stock Account shall be adjusted to reflect any change in the
outstanding Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
other similar corporate change.



17

--------------------------------------------------------------------------------


        Section 6.3.   Discounted Stock Option. Subject to the terms and
conditions of Section 5.5, if a Participant makes an irrevocable election to
have an amount allocated to the Investment Account allocated to the opportunity
to have the amount measured by the value of the exercise proceeds determined by
the exercise of a discounted stock option granted pursuant to Section 5.5, the
Participant will be granted an option, as of the last Business Day of the
election period that shall be within a ten (10) day period following the public
release of the Company’s financial results for the fiscal quarter for which the
election is made (the “determination date”) to “purchase”(in effect, determine
the value of the allocation election) shares of Company Common Stock at the
stock price per share determined after the application of the discount and based
upon the closing price as reported on the New York Stock Exchange for such
Business Day, with the number of shares made available to the Participant for
purposes of this election as of such determination date based upon the result
of: (i) the amount subject to the election divided by (ii) the discount (or
“spread,” the difference between the fair market value of the Company Common
Stock as of the determination date and the value of the Company Common Stock
after the discount is applied as of the determination date). (For example, if
the Participant elects to have the value of $1,000 allocated to the opportunity
to have such amount valued based upon the exercise proceeds of the exercise of a
discounted stock option, the fair market value of the common stock as of the
determination date was $1.00, and the discount was 15%, the Participant would be
granted an option, as of the determination date, to “purchase” (i.e., determine
the value of the allocation election) 6,666 shares of the Company’s stock at
$.85 per share, which value would be allocated to the Company Stock Account.



ARTICLE VII


VESTING OF ACCOUNTS

        Section 7.1.   Vested Benefit. A Participant shall be considered to be
100% Vested in the stock units and amounts credited to the Accounts of the
Participant under the Plan.

        Section 7.2.   Nature of Accounts. The Accounts established under the
Plan shall be maintained for bookkeeping purposes only. Neither the Accounts nor
the Plan shall be required to hold any actual funds, shares of Company Common
Stock or other assets.



ARTICLE VIII


DISTRIBUTION OF BENEFITS AND EXERCISE OF OPTIONS

        Section 8.1.    Distributable Events. The amount credited to the Account
or Accounts of the Participant under this Plan may be distributed only on
account of one or more of the distribution events specified in this Section 8.1.
In the event the Participant becomes eligible to receive a benefit under the
Plan, then, except as otherwise provided in this Section 8.1 and Section 8.2 of
the Plan, the amount credited to the Accounts shall be distributable as of the
date on which occurs the earliest of the dates specified in this Section 8.1.


18

--------------------------------------------------------------------------------


  (a)   The date on which the Participant incurs a separation from service with
the Company and all corporations or entities with whom the Company would be
considered a single employer under subsections (b) and (c) of section 414 of the
Code; except, however, that if the Participant is a “specified employee” (a
“specified employee” means a key employee as defined in section 416(i) of the
Code of a publicly traded company, determined as of December 31 of each calendar
year and applied as of the April 1 following such determination in accordance
with section 409A of the Code and the guidance issued by the Department of the
Treasury with respect to the application of section 409A) who separates from
service, then the payment of the benefit payable under the Plan shall be made as
of the first day of the seventh month following the date of separation from
service, determined in conformance with section 409A of the Code and the
guidance issued by the Department of the Treasury with respect to the
application of section 409A.


  (b)   The date on which the Participant incurs a separation from service with
the Company and all corporations or entities with whom the Company would be
considered a single employer under subsections (b) and (c) of section 414 of the
Code due to Disability, determined in conformance with section 409A of the Code
and the guidance issued by the Department of the Treasury with respect to the
application of section 409A.


  (c)   The date on which occurs the death of the Participant.


  (d)   Except as otherwise provided with respect to the election made pursuant
to subsection (b) of Section 8.2 of the Plan, the date or time (or pursuant to a
fixed schedule) specified under and in accordance with the provisions of
subsection (b) of Section 8.2 of the Plan.


  (e)   The date on which occurs a determination and payment based upon an
Unforeseeable Emergency in accordance with subsection (c) of Section 8.2.


  (f)   The date on which occurs a Change in Control, effecting a change in the
ownership or in the effective control of Company or a change in the ownership of
a substantial portion of the assets of the Company, determined in conformance
with subsection (e) of Section 2.1 of the Plan and section 409A of the Code and
the guidance issued by the Department of the Treasury with respect to the
application of section 409A.


        Section 8.2.   Distribution of Benefits. The manner in which benefits
shall be distributed shall be determined in accordance with this Section 8.2.


19

--------------------------------------------------------------------------------


  (a)   Distribution Without Scheduled Date. As of the date on which occurs a
distributable event pursuant to Section 8.1 of the Plan, then, except as
otherwise determined in subsections (b) and (c) of this Section 8.2 or as
otherwise provided in subsection (a) of Section 8.1, the benefit payable to or
on behalf of a Participant in accordance with the terms of the Plan shall be
payable as of the first day of the first calendar month immediately following
the close of the ten (10) day window period described in Section 6.3 following
such distributable event.


  (b)   Distribution With Scheduled Date. The Participant may elect a scheduled
distribution date for a distribution of the benefit payable under the Plan,
which election should provide whether the scheduled distribution date shall be
effective even if that distribution date is not the earliest to occur of the
dates specified in Section 8.1 of the Plan, and if the distribution election
does not specifically provide that the scheduled distribution date is effective
even if that distribution date is not the earliest to occur of the dates
specified in Section 8.1, then the earliest to occur of the dates specified in
Section 8.1 shall govern the distribution of the benefit. The distribution of
the benefit payable to or on behalf of the Participant in accordance with the
terms of the Plan shall be made in accordance with the distribution election
made pursuant to this subsection (b) and the rules regarding that distribution
election. The scheduled date must be objectively determinable as required under
section 409A of the Code and the guidance issued by the Department of the
Treasury with respect to the application of section 409A. The Participant may
elect to change the time of distribution subject to certain requirements. This
subsequent election shall be made in conformance with section 409A of the Code
and the guidance issued by the Department of the Treasury with respect to the
application of section 409A. A subsequent election to delay the timing of
distribution shall be effective only if the following conditions are met:


    (i)   an election related to a distribution to be made upon a specified time
may not be made less than twelve (12) months before the date of the first
scheduled payment,


    (ii)   the election shall not take effect until at least twelve (12) months
after the date on which the election is made, and


    (iii)   except in the case of elections relating to distributions on account
of death, Disability, or an Unforeseeable Emergency, the additional deferral
with respect to which such election is made is for a period of not less than
five (5) years from the date such payment would otherwise have been made.


  (c)   Unforeseeable Emergency. If the Participant or Beneficiary experiences
an Unforeseeable Emergency, the Participant or Beneficiary may make a request to
the Compensation Committee, by submitting a form acceptable to the Compensation
Committee, to receive a distribution of all or a portion of the amount allocated
to the Account or Accounts of the Participant in accordance with the provisions
and requirements of this subsection (c).



20

--------------------------------------------------------------------------------


  Except as otherwise provided herein, a request by a Participant or Beneficiary
will be considered by the Compensation Committee only if the Participant has
obtained all distributions, including hardship distributions, and all nontaxable
(at the time of the loan) loans currently available under all qualified and
other nonqualified plans of deferred compensation maintained by Company or any
other entity affiliated with the Company. If the request for a distribution is
approved, the compensation deferral elections of the Participant under the Plan
will immediately terminate, and a distribution based upon an Unforeseeable
Emergency shall be made in the form of a lump sum as of the first day of the
first calendar month immediately following the calendar month in which the date
occurs of the approval by the Compensation Committee. The Participant may not
again elect to defer compensation under the Plan until the enrollment period for
the calendar year that begins at least twelve (12) months after such
distribution.


        Section 8.3.   Designation of Beneficiaries.

  (a)   Right to Designate. The Participant may designate, upon forms to be
furnished by and filed with the Compensation Committee, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified portion
of any benefits which may be payable with respect to the Participant under the
Plan in the event of the Participant’s death. The Participant may change or
revoke any such designation from time to time without notice to or consent from
any Beneficiary. No such designation, change or revocation shall be effective
unless executed by the Participant and received and accepted by the Compensation
Committee during the lifetime of the Participant.


  (b)   Failure of Designation. If a Participant fails to designate a
Beneficiary, designates a Beneficiary and thereafter revokes such designation
without naming another Beneficiary, or designates one or more Beneficiaries and
all such Beneficiaries so designated fail to survive the Participant, then the
benefits which may be payable with respect to the Participant under the Plan, or
the part thereof as to which such Participant’s designation fails, as the case
may be, shall be payable to the first class of the following classes of
automatic Beneficiaries with a member surviving the Participant and (except in
the case of surviving issue) in equal shares if there is more than one member in
such class surviving the Participant:


    (i)   the surviving spouse of the Participant;


    (ii)   the surviving issue per stirpes and not per capita;


    (iii)   the surviving parents of the Participant;


    (iv)   the surviving brothers and sisters of the Participant;



21

--------------------------------------------------------------------------------


    (v)   the representative of Participant’s estate.


  (c)   Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution
of all or a portion of the benefits which may be payable with respect to the
Participant under the Plan may disclaim an interest therein subject to the
following requirements. To be eligible to disclaim, a Beneficiary must be a
natural person, must not have received a distribution of all or any portion of
the benefits which may be payable with respect to the Participant under the Plan
at the time such disclaimer is executed and delivered, and must have attained at
least age twenty-one (21) years as of the date of the Participant’s death. Any
disclaimer must be in writing and must be executed personally by the Beneficiary
before a notary public. A disclaimer shall state that the Beneficiary’s entire
interest in the undistributed benefits payable with respect to the Participant
under the Plan is disclaimed or shall specify what portion thereof is
disclaimed. To be effective, duplicate original executed copies of the
disclaimer must be both executed and actually delivered to the Compensation
Committee after the date of the Participant’s death but not later than one
hundred eighty (180) days after the date of the Participant’s death. A
disclaimer shall be irrevocable when delivered to the Compensation Committee. A
disclaimer shall be considered to be delivered to the Compensation Committee
only when actually received and acknowledged by the Compensation Committee shall
be the sole judge of the content, interpretation and validity of a purported
disclaimer. Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest disclaimed. A
disclaimer by a Beneficiary shall not be considered to be a transfer of an
interest in violation of the provisions of this Plan and shall not be considered
to be an assignment or alienation of benefits in violation of federal law
prohibiting the assignment or alienation of benefits under this Plan. No other
form of attempted disclaimer shall be recognized by the Compensation Committee.


  (d)   Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.



22

--------------------------------------------------------------------------------


  (e)   Special Rules. Unless the Participant has otherwise specified in the
Beneficiary designation, the following rules shall apply:


    (i)   if there is not sufficient evidence that a Beneficiary was living at
the time of the death of the Participant, it shall be deemed that the
Beneficiary was not living at the time of the death of the Participant;


    (ii)   the automatic Beneficiaries specified in subsection (b) of this
Section 8.3 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death so that, if a Beneficiary survives
the Participant but dies before the receipt of all payments due such Beneficiary
hereunder, such remaining payments shall be payable to the representative of
such Beneficiary’s estate;


    (iii)   if the Participant designates as a Beneficiary the person who is the
spouse of the Participant on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation; except, however, that the foregoing shall not prevent the
Participant from designating a former spouse as a Beneficiary on a form executed
by the Participant and received by the Compensation Committee after the date of
the legal termination of the marriage between the Participant and such former
spouse, and during the lifetime of the Participant;


    (iv)   any designation of a Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death;


    (v)   any designation of a Beneficiary only by statement of relationship to
the Participant shall be effective only to designate the person or persons
standing in such relationship to the Participant at the Participant’s death.


  (f)   Validity of Designation. A Beneficiary designation is permanently void
if it either is executed or is filed by a Participant who, at the time of such
execution or filing, is then a minor under the law of the state of the legal
residence of the Participant. The Compensation Committee shall be the sole judge
of the content, interpretation and validity of a purported Beneficiary
designation.


  (g)   No Beneficiary Rights. Prior to the death of the Participant, no person
designated to be a Beneficiary shall have any rights or interest in the benefits
credited under this Plan including, but not limited to, the right to be the sole
Beneficiary or to consent to the designation of Beneficiaries (or the changing
of designated Beneficiaries) by the Participant.



23

--------------------------------------------------------------------------------


        Section 8.4.   Death Prior to Full Distribution. If, at the death of the
Participant, any payment to the Participant was due or otherwise distributable
but not actually paid, the amount of such payment shall be included in the
Accounts which is payable to the Beneficiary (and shall not be paid to the
Participant’s estate).

        Section 8.5.   Facility of Payment. In case of Disability of the
Participant or Beneficiary eligible to receive distribution of a benefit payable
under the terms of the Plan, such benefit shall be paid if the Compensation
Committee shall be advised of the existence of such condition:

  (a)   to the duly appointed guardian, conservator or other legal
representative of such Participant or Beneficiary, or


  (b)   to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Compensation Committee that the payment will be
used for the best interest and assist in the care of such Participant or
Beneficiary, and provided further, that no prior claim for said payment has been
made by a duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary.


Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Plan, the Company and any other Participating Employer therefor.

        Section 8.6.   Form of Distribution. The liability of a benefit payable
under the Plan with respect to the whole units credited to the Company Stock
Account shall be satisfied and delivered to the Participant or Beneficiary only
in shares of Company Common Stock and partial units shall be satisfied and
delivered to the Participant or Beneficiary in cash. The liability of a benefit
payable under the Plan with respect to the amounts credited to the Investment
Account at the time of a distributable event shall be satisfied and delivered to
the Participant or Beneficiary only in the form of cash. The distribution and
delivery of shares of Company Common Stock shall be subject to all federal or
state securities laws or other rules and regulations as determined by the
Company to be applicable.

        Section 8.7.   Payment With Respect to Accounts. In the event a
Participant becomes eligible to receive a payment of benefits under the Plan
with respect to the units credited to the Company Stock Account and the amounts
credited to the Investment Account as of the date on which occurs a
distributable event, the benefits payable to the Participant or, in the event of
the Participant’s death, to the Participant’s designated Beneficiary under the
Plan shall be paid in the form of a lump sum payment.

        Section 8.8.   Application for Distribution. A Participant shall not be
required to make application to receive payment. Distribution shall not be made
to any beneficiary, however, until such Beneficiary shall have filed a written
application for benefits in a form acceptable to the Compensation Committee and
such application shall have been approved by the Compensation Committee.


24

--------------------------------------------------------------------------------


        Section 8.9.   Limitation On Payment. Notwithstanding any provision in
the Plan to the contrary, the payment of a benefit payable under the Plan to a
Participant or Beneficiary may be deferred or limited in order to comply with
applicable securities laws, tax laws, judicial determinations or orders, bank
covenants, or any other applicable law as permitted or required under section
409A of the Code and applicable guidance issued by the Department of the
Treasury with respect to the application of section 409A.

        Section 8.10.   Tax Withholding. The Company shall have the authority,
duty and power to determine, withhold and report the amount of any applicable
employment taxes and any applicable federal, state, or local taxes as may be
required under section 409A of the Code, guidance issued by the Department of
the Treasury with respect to the application of section 409A, and any other
applicable law with respect to any amount payable under this Plan. Amounts
payable or shares of Company Common Stock distributable pursuant to the Plan may
be reduced by the amount of any federal, state or local taxes required by law to
be withheld by the Company pursuant to and in accordance with applicable law
with respect to such payments and, if required by law, the Participant’s share
of Federal Insurance Contributions Act (“FICA”) taxes, and any other employment
taxes. Amounts required to be includable in income shall be reported on the Form
W-2 for the year includable in income.



ARTICLE IX


NONTRANSFERABILITY AND VOTING RIGHTS

        Section 9.1.   Anti-Alienation of Benefits. The amounts and stock units
which may be credited to the Accounts of a Participant under the Plan, any
options which may be granted under the Plan, and any rights or privileges
pertaining thereto, may not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, or subjected to any charge or legal process; and
no interest or right to receive a benefit may be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

        Section 9.2.   Voting of Company Stock With Respect to Accounts. No
Participant shall be entitled to any voting rights with respect to any stock
units credited to any Account under the Plan.

        Section 9.3.   Voting With Respect to Options. No Participant shall be
entitled to any voting rights with respect to any stock options granted pursuant
to the Plan.


25

--------------------------------------------------------------------------------



ARTICLE X


ADMINISTRATION OF THE PLAN

        Section 10.1.   Administrator. The administrator of the Plan shall be
the Company. However, except as otherwise provided herein, the Compensation
Committee shall act on behalf of the Company with respect to the administration
of the Plan and the performance of functions generally assigned to the Company.

        Section 10.2.   Authority of Administrator. The Compensation Committee
shall have the authority, duty and power to interpret and construe the
provisions of the Plan as it deems appropriate, to adopt, establish and revise
rules, procedures and regulations relating to the Plan, to determine the
conditions subject to which any benefits may be payable, to resolve all factual
and legal questions concerning the status and rights of the Participants and
others under the Plan, including, but not limited to, eligibility for benefits
and to make any other determinations which it believes necessary or advisable
for the administration of the Plan. Benefits under this Plan will be payable
only if the Compensation Committee decides in its discretion that the applicant
is entitled to them under the Plan. The Company shall have the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing payments hereunder. The determinations, interpretations, and
regulations of the Compensation Committee and the calculations of the Company
shall be final and binding on all persons and parties concerned. The Secretary
of the Company shall be the agent of the Plan for the service of legal process
in accordance with section 502 of ERISA.

        Section 10.3.   Operation of Plan and Claims Procedures. The Company
shall be responsible for the general operation and administration of the Plan
and for carrying out the provisions thereof. The Company shall be responsible
for the expenses incurred in the administration of the Plan. The Company shall
also be responsible for determining eligibility for payments and the amounts
payable pursuant to the Plan. The Company shall be entitled to rely conclusively
upon all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan. The procedures for filing claims for
payments under the Plan are described below. For claims procedures purposes, the
"Claims Manager" shall be the Company.

  (a)   Claims Forms. It is the intent of the Company that benefits payable
under the Plan shall be payable without the Participant having to complete or
submit any claims forms. However, a Participant who believes he or she is
entitled to a payment under the Plan may submit a claim for payments in writing
to the Company. Any claim for payments under the Plan must be made by the
Participant or his or her beneficiary in writing and state the claimant’s name
and the nature of benefits payable under the Plan on a form acceptable to the
Company. If for any reason a claim for payments under the Plan is denied by the
Company, the Claims Manager shall deliver to the claimant a written explanation
setting forth the specific reasons for the denial, specific references to the
pertinent provisions of the Plan on which the denial is based, a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
information on the procedures to be followed by the claimant in obtaining a
review of his or her claim, all written in a manner calculated to be understood
by the claimant. For this purpose:



26

--------------------------------------------------------------------------------


    (i)   the claimant’s claim shall be deemed to be filed when presented in
writing to the Claims Manager;


    (ii)   the Claims Manager’s explanation shall be in writing delivered to the
claimant within ninety (90) days of the date the claim is filed.


  (b)   Review. The claimant shall have sixty (60) days following his or her
receipt of the denial of the claim to file with the Claims Manager a written
request for review of the denial. For such review, the claimant or the
claimant’s representative may review pertinent documents and submit written
issues and comments.


  (c)   Decision on Review. The Claims Manager shall decide the issue on review
and furnish the claimant with a copy within sixty (60) days of receipt of the
claimant’s request for review of the claimant’s claim. The decision on review
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, as well as specific
references to the pertinent provisions in the Plan on which the decision is
based. In no event may a claimant commence legal action for benefits the
claimant believes are due the claimant until the claimant has exhausted all of
the remedies and procedures afforded the claimant by this Section 10.3.


  (d)   Disability Claims. Any review of an appeal of a determination with
respect to the Participant’s Disability must meet the following standards: the
review does not afford deference to the initial adverse determination; the
review is conducted by an appropriate person who is neither the party who made
the initial adverse benefit determination that is the subject of the appeal nor
a subordinate of such party; the review provides for the appropriate person to
consult with health care professionals with appropriate training and experience
in the field of medicine involved in the medical judgment in deciding the appeal
of an adverse benefit determination that is based in whole or in part on a
medical judgment; and the review provides for the identification of the medical
or vocational experts whose advice was obtained in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the determination. Furthermore, the ninety (90) day
period described in these procedures shall be reduced to forty-five (45) days in
the case of a claim of the Participant’s Disability. The forty-five (45) day
period may be extended by thirty (30) days if the Claims Manager determines the
extension is necessary to circumstances outside the control of the Plan, and the
claimant is notified prior to the end of the forty-five (45) day period. If
prior to the end of the thirty (30) day extension period, the Claims Manager
determines that additional time is necessary, the period may be extended for a
second thirty (30) day period, provided the claimant is notified prior to the
end of the first thirty (30) day extension period and such notice specifies the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. The sixty (60) day period described in these procedures
shall be reduced to forty-five (45) days with respect to the appeal of the
denial of the Participant’s claim of Disability. The forty-five (45) day period
may be extended by an additional forty-five (45) days if the Claims Manager
determines the extension is necessary to circumstances outside the control of
the Plan, and the claimant is notified prior to the end of the initial
forty-five (45) day period.



27

--------------------------------------------------------------------------------


  (e)   General Rules. No inquiry or question shall be deemed to be a claim or a
request for a review of a denied claim unless made in accordance with the claims
procedure. The Claims Manager may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by the
Claims Manager upon request. The Claims Manager may, in its discretion, hold one
or more hearings on a claim or a request for a review of a denied claim.
Claimants may be represented by a lawyer or other representative at their own
expense, but the Claims Manager reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.


  (f)   Deadline to File Claim. To be considered timely under the Plan’s claim
and review procedure, a claim must be filed with the Company within one (1) year
after the claimant knew or reasonably should have known of the principal facts
upon which the claim is based.


  (g)   Exhaustion of Administrative Remedies. The exhaustion of the claim and
review procedure is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes:


    (i)   no claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under section 502
or section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and


    (ii)   in any such legal action all explicit and all implicit determinations
by the Company (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.


  (h)   Deadline to File Legal Action. No legal action to recover Plan benefits
or to enforce or clarify rights under the Plan under section 502 or section 510
of ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of:



28

--------------------------------------------------------------------------------


    (i)   thirty (30) months after the claimant knew or reasonably should have
known of the principal facts on which the claim is based, or


    (ii)   six (6) months after the claimant has exhausted the claim and review
procedure.


  (i)   Knowledge of Facts by Participant Imputed to Beneficiary. Knowledge of
all facts that a Participant knew or reasonably should have known shall be
imputed to every claimant who is or claims to be a beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.


        Section 10.4.   Participant’s Address. Each Participant shall keep the
Company informed of his or her current address and the current address of his or
her beneficiary. The Company shall not be obligated to search for any person. If
the location of a Participant is not made known to the Company within one (1)
year after the date on which payment of the Participant's benefit payable under
the Plan may be made, no payment shall be made, and neither the Company nor any
other Participating Employer shall have any further obligation to pay any
benefit under the Plan to or on behalf of such Participant or designated
beneficiary and such benefit shall be irrevocably forfeited.

        Section 10.5.  Conflict of Interest. If any individual to whom authority
has been delegated or redelegated hereunder shall also be a Participant in this
Plan, such Participant shall have no authority with respect to any matter
specifically affecting such Participant’s individual interest hereunder or the
interest of a person superior to him or her in the Company or Participating
Employer (as distinguished from the interests of all Participants and their
beneficiaries or a broad class of Participants and beneficiaries), all such
authority being reserved exclusively to other individuals as the case may be, to
the exclusion of such Participant, and such Participant shall act only in such
Participant's individual capacity in connection with any such matter.

        Section 10.6.   Service of Process. In the absence of any designation to
the contrary by the Company, the Compensation Committee is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to the Plan in any legal proceeding, including arbitration, involving the Plan.

        Section 10.7.    Errors in Computations. The Company, any Participating
Employer or the Compensation Committee shall not be liable or responsible for
any error in the computation of any Account or the determination of any benefit
payable to or with respect to any Participant resulting from any misstatement of
fact made by the Participant or by or on behalf of any survivor to whom such
benefit shall be payable, directly or indirectly, to the Company, any
Participating Employer or the Compensation Committee and used in determining the
benefit. The Company, any Participating Employer, or the Compensation Committee
shall not be obligated or required to increase the benefit payable to or with
respect to such Participant which, on discovery of the misstatement, is found to
be understated as a result of such misstatement of the Participant. However, the
benefit of any Participant which is overstated by reason of any such
misstatement or any other reason shall be reduced to the amount appropriate in
view of the truth (and to recover any prior overpayment).


29

--------------------------------------------------------------------------------



ARTICLE XI


MISCELLANEOUS PROVISIONS

        Section 11.1.   No Employment Rights. Neither the Plan nor any action
taken under the Plan shall be construed as providing any Participant any right
to be retained in the service or employ of any Participating Employer.

        Section 11.2.   Participants Should Consult Advisors. Neither any
Participating Employer, nor their respective directors, officers, employees or
agents makes any representation or warranty with respect to the foreign,
federal, state or other tax, financial, estate planning, or the securities or
other legal implications of participation in the Plan. Participants should
consult with their own tax, financial and legal advisors with respect to their
participation in the Plan.

        Section 11.3.   Unfunded and Unsecured. The Plan shall at all times be
considered entirely unfunded both for tax purposes and for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended, and no
provision shall at any time be made with respect to segregating assets of the
Company or any Participating Employer for payment of any amounts under the Plan.
Any funds invested under the Plan shall continue for all purposes to be part of
the respective general assets of the Company or any Participating Employer and
available to general creditors in the event of a bankruptcy (involvement in a
pending proceeding under the Federal Bankruptcy Code) or insolvency (inability
to pay debts as they mature) of the Company or a Participating Employer. The
Company shall promptly notify the Trustee and the applicable Participants of
such bankruptcy or insolvency. No Participant or any other person shall have any
interests in any particular assets of the Company or any Participating Employer
by reason of the right to receive a benefit under the Plan and to the extent the
Participant or any other person acquires a right to receive benefits under the
Plan, such right shall be no greater than the right of any general unsecured
creditor. The Plan constitutes a mere promise by the Company and any other
Participating Employer for the payment of benefits payable under the Plan to the
Participants in the future. Nothing contained in the Plan shall constitute a
guaranty by any Participating Employer or any other person or entity that any
funds in any trust or the assets of the Company or any Participating Employer
will be sufficient to pay any benefit under the Plan. Furthermore, no
Participant shall have any right to a benefit under the Plan except in
accordance with the terms of the Plan.

        Section 11.4.   Plan Provisions. Except when otherwise required by the
context, any singular terminology shall include the plural.


30

--------------------------------------------------------------------------------


        Section 11.5.   Severability. If a provision of the Plan shall be held
to be illegal or invalid, the illegality or invalidity shall not affect the
remaining parts of the Plan and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

        Section 11.6.   Applicable Law. To the extent not preempted by the laws
of the United States, the laws of the State of Delaware shall apply with respect
to the Plan.

        Section 11.7.   Stock Subject to Plan. Subject to and in accordance with
the terms of the Plan, the maximum number of shares of Common Stock that shall
be made available for purposes of satisfying the obligations of the Company
under the Plan is 6,000,000 shares, subject to adjustment by reason of any stock
dividend or split, recapitalization, merger, consolidation, combination or
exchange of shares or other similar corporate change. For purposes of counting
shares of Company Common Stock available under this Section 11.7 for
distribution from the Accounts under the Plan and for issuance upon exercise of
stock options granted pursuant to the Plan, the number of shares covered by
units credited to such Accounts shall be counted on the date units are credited
to an Account and the number of shares covered by stock options granted pursuant
to the Plan shall be counted on the date of grant.



ARTICLE XII


AMENDMENT OF THE PLAN

        Section 12.1.  Amendment of the Plan. The Board of Directors reserves
the power to alter, amend or wholly revise the Plan at any time and from time to
time and the interest of each Participant is subject to the powers so reserved;
provided, however, that no amendment made subsequent to a Change in Control
shall be effective to the extent that it would have a materially adverse impact
on a Participant’s reasonably expected economic benefit attributable to
compensation deferred by the Participant prior to the Change in Control.

        Section 12.2.   Procedure for Amendment. An amendment shall be
authorized by the Board of Directors of the Company and shall be stated in an
instrument in writing signed in the name of the Company by a person or persons
authorized by the Board of Directors. After the instrument has been so executed,
the Plan shall be deemed to have been amended in the manner therein set forth,
and all parties interested herein shall be bound thereby. No amendment to the
Plan may alter, impair, or reduce the Vested benefit payable under the Plan as
determined prior to the effective date of such amendment without the written
consent of the Participant.


31

--------------------------------------------------------------------------------



ARTICLE XIII


TERMINATION OF PLAN

        Section 13.1.   Termination of the Plan. The Plan shall permit an
acceleration of the time and form of a payment of the benefits payable under the
Plan in accordance with one of the events described herein.

  (a)   In the event of a complete liquidation and dissolution of the Company,
the Company shall terminate the Plan within twelve (12) months of the
liquidation and dissolution of the Company and the value of the benefit payable
under the Plan to the Participant shall be determined as of that date and shall
be distributed to the Participants or their Beneficiaries; provided, however,
that the benefits payable under the Plan are included in the gross income of the
Participants or their Beneficiaries in the latest of: (i) the calendar year in
which the Plan termination occurs; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the payment is administratively practicable.


  (b)   The Company may, at its sole and absolute discretion, determine to
terminate the Plan, provided that: (i) all arrangements sponsored by the Company
that would be aggregated with the Plan pursuant to section 1.409A-1(c) of the
Proposed Treasury Regulations or the corresponding provision in future guidance
issued by the Department of the Treasury if the same Participant participated in
all of the arrangements are terminated; (ii) no payments other than the payments
that would be payable under the terms of the arrangements if the termination had
not occurred are made within twelve (12) months of the termination of the
arrangements; (iii) all payments are made within twenty-four (24) months of the
termination of the arrangements; and (iv) the Company does not adopt a new
arrangement that would be aggregated with any terminated arrangement under
section 1.409A-1(c) or the corresponding provision in future guidance issued by
the Department of the Treasury if the same Participant participated in both
arrangements, at any time within five (5) years following the date of
termination of the arrangement.


  (c)   An acceleration of the time of the payment of the value of the benefit
payable under the Plan to the Participant shall also be allowed at any time the
Plan fails to meet the requirements of section 409A and the regulations issued
thereunder. However, the payment made based upon the acceleration for the
failure to meet the requirements of section 409A and the regulations issued
thereunder may not exceed the amount required to be included in income as a
result of the failure to comply with the requirements of section 409A and the
regulations issued thereunder.



32

--------------------------------------------------------------------------------


  (d)   This Section 13.1 shall be construed and administered in a manner
consistent with sections 409A of the Code and section 1.409A-3(h)(2) of the
Proposed Treasury Regulations or the corresponding provision in future guidance
issued by the Department of the Treasury.


        Section 13.2.   Procedure for Amendment to Terminate the Plan. An
amendment to terminate the Plan shall be authorized by the Board of Directors of
the Company and shall be stated in an instrument in writing signed in the name
of the Company by a person or persons authorized by the Board of Directors.
After the instrument has been so executed, the Plan shall be deemed to have been
amended in the manner therein set forth, and all parties interested herein shall
be bound thereby.

        Dated as of this ____ day of ____________, ____.

HECLA MINING COMPANY    By:          Title:     








33

--------------------------------------------------------------------------------



EXHIBIT A


HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN PARTICIPANTS

        Name of Participants









A-1

--------------------------------------------------------------------------------



EXHIBIT B


HECLA MINING COMPANY
KEY EMPLOYEE DEFERRED COMPENSATION PLAN


PARTICIPATING EMPLOYERS


  1.   Hecla Mining Company, a Delaware corporation


  2.   Minera Hecla Venezolana, C.A., a Venezuelan corporation (January 1, 2003)


  3.   Minera Hecla, S.A. de C.V., a Mexican corporation (January 1, 2003)






B-1

--------------------------------------------------------------------------------